Citation Nr: 0519099	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to July 
1945.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a July 2003 decision by the RO in Cleveland, 
Ohio.  Thereafter, the appellant's claims file was returned 
to his local RO in Newark, New Jersey.

In a letter received in October 2003, the veteran raised the 
issue of entitlement to service connection on a secondary 
basis for ulcerative colitis.  In the veteran's March 2004 
Substantive Appeal, he raised several issues of entitlement 
to service connection for the following on a secondary basis: 
(1) difficulty swallowing, (2) Grade III reflux esophagitis, 
(3) small hiatal hernia, and (4) nonerosive gastritis.   
These issues are not in appellate status and are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Since the veteran's last VA examination in April 2003, he has 
maintained that his duodenal ulcer disorder symptoms have 
increased in severity.  During an April 2003 VA examination, 
the veteran stated he had regular follow-up with his 
gastroenterologist.  In February 2005, the Board received a 
letter from the veteran stating he had a doctor's appointment 
on January 10, 2005.  The Board is of the opinion that these 
records should be obtained. 

In February 2005, the Board received statements from the 
veteran pertaining to his disability currently on appeal.  
The veteran did not submit a waiver of RO consideration of 
this evidence.  The Board cannot consider additional evidence 
without first remanding the case to the RO for initial 
consideration or obtaining the appellant's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Since this case is being 
remanded anyway, the RO will have the opportunity to 
initially consider the newly submitted evidence in 
conjunction with the veteran's claim.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
duodenal ulcer disease covering the 
period from January 2003 to the present.  
In particular, the RO should attempt to 
obtain medical records from the 
gastroenterologist the veteran mentioned 
during the April 2003 VA examination and 
from the January 2005 doctor's 
appointment referred to in the veteran's 
letter received in February 2005.  

2.  After all pertinent medical records 
have been associated with the file, the 
RO should schedule the veteran for a 
gastroenterological examination to 
determine the current severity of the 
duodenal ulcer disease.  In addition to 
laboratory work, all tests and studies 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  In performing the 
examination, the examiner should include 
the following:

Whether the veteran's ulcer disease is 
manifested by anemia and weight loss or 
by recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year.  (b) 
Whether there is pain associated with the 
veteran's ulcer disease, and if so, 
whether it is only partially relieved by 
standard ulcer therapy.  (c) Whether the 
veteran's ulcer disease is manifested by 
periodic vomiting and recurrent 
hematemesis or melena, with symptoms of 
anemia and weight loss productive of 
definite impairment of health.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim, taking 
into consideration all potentially 
applicable diagnostic codes and all 
evidence received since the January 2004 
statement of the case.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



